Case 17-14454-elf   Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32    Desc
                    Exhibit A - Billing Summaries Page 1 of 85



                                   Exhibit A

                               Billing Summaries




                                                                         4784918v.2
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 2 of 85
                                                                      2005 Market Street, Suite 2600
                                                                          Philadelphia, PA 19103-7018
                                                                                      p: 215.564.8000
                                                                                      f: 215.564.8120
                                                                          Federal Tax ID XX-XXXXXXX




August 29, 2017                                                                             WRS

Americorp Homes, Inc.                                            Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                               Invoice No. 17081961
Newtown, PA 18940


Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending July 31, 2017, as
per attached schedule and printout:


    Fees                                                              $           75,642.00

    Disbursements                                                     $               299.45


    Total Amount Due                                                  $           75,941.45




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 2             Exhibit A - Billing Summaries Page 3 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              August 29, 2017
                                                                        Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                       Initials   Hours        Amount
07/03/17   Call with prothonotary regarding filing motion to CN1          0.20         69.00
           compel
07/05/17   Telephone Gualtieri re appraisal, bankruptcy and MJC           4.50      3,015.00
           strategy (2.3); telephone D. Smith re strategy
           (.5); review file for DIP financing affidavit (1.7)
07/05/17   Research cases involving Island View Properties, JEH           0.90        216.00
           Island View Crossing II LP and Renato Gualtieri
           for Mark Villanueva
07/05/17   Attention to discovery issues.                    MDV          0.30        148.50
07/05/17   Address issues associated with motions and        MDV          0.30        148.50
           hearing dates.
07/05/17   Research in response to Prudential's              MDV          0.80        396.00
           interrogatories regarding pending
           claims/litigation against IVC and affiliated
           entities.
07/05/17   Strategy regarding venue for lender liability     MDV          0.50        247.50
           complaint; correspondence re: same.
07/05/17   Call with discovery court regarding motion to       CN1        1.80        621.00
           compel (.2); revise and file same (1.4); strategize
           regarding filing notices of bankruptcy (.2)
07/06/17   Westlaw                                           L            1.00         80.00
07/06/17   Review Prudential 2nd Set of Interrogatories      MJC          5.10      3,417.00
           (.4); telephone R. Gualtieri re bankruptcy,
           appraisal and strategy (1.1); attention to
           financing affidavit (3.6)
07/06/17   Prepared structured queries for document review EJM            0.30        102.00
           per A. Esler request.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 3             Exhibit A - Billing Summaries Page 4 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                August 29, 2017
                                                                          Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours        Amount
07/06/17   Analyze cases regarding course of performance       MDV          1.00        495.00
           and waiver.
07/06/17   Review/revise discovery responses (.4); analyze     MDV          0.80        396.00
           status of offensive and defensive discovery. (.4)
07/06/17   Draft, finalize, and serve objections and           CN1          2.50        862.50
           responses to Prudential's Second Set of
           Interrogatories and Third Set of Requests for
           Documents
07/06/17   Prepare Suggestions of Bankruptcy.                  JB10         2.10        556.50
07/07/17   Attention to financing affidavit (1.0)              MJC          1.00        670.00
07/07/17   Review reply to new matter in Montgomery            MDV          0.20         99.00
           County action.
07/07/17   Strategy re: consolidation of MontCo matters;       MDV          0.20         99.00
           review rules re: same.
07/07/17   Review suggestions of bankruptcy to be filed in     MDV          0.80        396.00
           various jurisdictions.
07/07/17   Prepare, finalize, and file suggestions of          CN1          4.00      1,380.00
           bankruptcy for Island View, Clanshire, and
           Steeple Run
07/07/17   Prepare Suggestions for Bankruptcy.                 JB10         3.40        901.00
07/09/17   Correspondence re: bankruptcy.                      MDV          0.10         49.50
07/10/17   Prepare for status conference in lender liability   MJC          3.60      2,412.00
           case (1.3); telephone R. Gualtieri re same (1.2);
           continue work on financing affidavit (1.1)
07/10/17   Strategy meeting with M. Cordone and C.             MDV          1.20        594.00
           Norcross in preparation for hearing with Judge
           Djerassi.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 4             Exhibit A - Billing Summaries Page 5 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                          Initials   Hours        Amount
07/10/17   Review/revise opposition to Prudential's second      MDV          0.30        148.50
           motion for sanctions.
07/10/17   Strategize and prepare for status conference and     CN1          4.90      1,690.50
           discovery hearing (2.1); draft opposition to
           Prudential's motion for sanctions (2.8)
07/10/17   Confer with Ms. Norcross regarding documents         ADB          0.80        304.00
           to be reviewed for production.
07/10/17   Review discovery motions (1.0); prepare for          MDV          3.80      1,881.00
           status hearing with Judge Djerassi regarding
           pending motions, scheduling, and scope of
           litigation. (2.8)
07/11/17   Attention to matters relating to financing           MJD          0.20        124.00
07/11/17   Prepare for and attend hearing on lender liability MJC            6.10      4,087.00
           case (3.6); telephone R. Gualtieri re same (.7);
           telephone from R. Gualtieri re status and strategy
           (1.8)
07/11/17   Prepared electronic documents for attorney           EJM          1.10        374.00
           review.
07/11/17   Prepare for status and motions hearing.              MDV          1.80        891.00
07/11/17   Attend status and motions hearing.                   MDV          2.50      1,237.50
07/11/17   Review procedure to obtain sanctions for             MDV          0.30        148.50
           Prudential's failure to stipulate to consolidation
           of Montgomery County actions.
07/11/17   Attention to open discovery issues in anticipation MDV            1.00        495.00
           of case moving to Bankruptcy Court.
07/11/17   Finalize opposition to Prudential's motion for       CN1          3.60      1,242.00
           sanctions(.4); prepare for and participate in
           court-ordered status conference (3.2)
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 5             Exhibit A - Billing Summaries Page 6 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              August 29, 2017
                                                                        Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
07/11/17   Review and analyze additional documents to be     ADB          1.20        456.00
           produced.
07/11/17   Confer with Mr. McNellis regarding review of      ADB          0.10         38.00
           additional documents to be produced.
07/12/17   Telephone R. Gualtieri re status and strategy     MJC          2.10      1,407.00
           (1.2); telephone from P. Quann re bankruptcy
           filing (.4); email to and from R. Greenbaum re
           removal (.2); email K. Burch re bankruptcy (.3)
07/12/17   Prepared electronic documents for attorney        EJM          0.80        272.00
           review per C. Norcross request.
07/12/17   Analyze status of discovery; consider discovery   MDV          0.80        396.00
           protocol for new venue.
07/12/17   Correspondence with litigation support regarding CN1           0.70        241.50
           file extensions to migrate from LAW to relativity
07/12/17   Review and analyze additional documents to be     ADB          6.20      2,356.00
           produced.
07/13/17   Draft affidavit for DIP financing (2.2); telephone MJC         6.00      4,020.00
           R. Gualtieri re lender liability case strategy (1.1);
           draft disclosure statement insert (1.4); telephone
           R. Gualtieri re bankruptcy division of labor (1.3)
07/13/17   Performed Production Technical QC Procedures. EJM              1.10        374.00
07/13/17   Preparation of electronic production documents.   EJM          1.60        544.00
07/13/17   Review and analyze additional documents to be     ADB          2.70      1,026.00
           produced.
07/14/17   Prepared electronic documents for attorney        EJM          2.70        918.00
           review per C. Norcross request.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 6             Exhibit A - Billing Summaries Page 7 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               August 29, 2017
                                                                         Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
07/14/17   Coordination of document review (.5); analyze      MDV          1.30        643.50
           issues associated with bankruptcy and
           anticipated removal by Prudential.(.8)
07/14/17   Review and analyze file extensions for             CN1          1.10        379.50
           identification and migration from LAW to
           relativity
07/17/17   Draft declaration supporting DIP financing (2.2); MJC           6.70      4,489.00
           revise disclosure insert (1.2); telephone R.
           Gualtieri re strategy for lender liability case
           (1.8); telephone from R. Gualtieri re appraisal
           issues and disclosure (1.5)
07/17/17   Prepared electronic documents for attorney         EJM          4.50      1,530.00
           review per C. Norcross request.
07/17/17   Strategy re: removal and bankruptcy issues.        MDV          0.20         99.00
07/18/17   Attention to update re removal of proceedings      MJD          0.30        186.00
           and status re same
07/18/17   Continue drafting declaration supporting DIP       MJC          5.30      3,551.00
           financing (4.0); telephone from R. Gualtieri re
           removal and strategy for Lava claims (.9: revise
           disclosure statement insert (.4)
07/18/17   Prepared electronic documents for attorney         EJM          1.10        374.00
           review per C. Norcross request.
07/18/17   Confer with M. Cordone re: removal issues and      MDV          0.30        148.50
           strategy.
07/18/17   Strategy re: discovery and review protocol.        MDV          0.30        148.50
07/19/17   Review pleadings re removal                        MJD          0.20        124.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 7             Exhibit A - Billing Summaries Page 8 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               August 29, 2017
                                                                         Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
07/19/17   Telephone D. Smith re history of debtor's            MJC        1.00        670.00
           operations (.3); telephone R. Gualtieri re
           bankruptcy status conference discussion about
           lender liability case (.6); review letter re removal
           from N. Poduslenko
07/19/17   Production and discovery planning meeting with EJM              1.10        374.00
           C. Norcross.
07/19/17   Prepared electronic documents for attorney         EJM          1.30        442.00
           review per C. Norcross request.
07/19/17   Prepared production of documents and technical     EJM          3.30      1,122.00
           QC procedures per C. Norcross request.
07/19/17   Review and analyze Prudential's Notice of         CN1           1.90        655.50
           Removal to Bankruptcy Court (.3); strategize
           with litigation support regarding larger document
           review with multiple reviewers (1.6)
07/20/17   Telephone R. Gualtieri re discovery (.8); analysis MJC          1.80      1,206.00
           of strategy re lender liability claims, valuation
           issues and damages (1.0)
07/20/17   Conference regarding discovery protocol.           MDV          0.30        148.50
07/21/17   Prepared electronic documents for attorney         EJM          2.40        816.00
           review.
07/24/17   Prepared electronic documents for attorney         EJM          3.70      1,258.00
           review.
07/24/17   Review documents prepared for production.          MDV          1.80        891.00
07/24/17   Strategy re: case summary and document review MDV               0.70        346.50
           procedures in BK case.
07/24/17   Review documents as part of quality control        CN1          3.70      1,276.50
           checks for upcoming document production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 8             Exhibit A - Billing Summaries Page 9 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                          Initials   Hours        Amount
07/25/17   Prepared electronic documents for attorney           EJM          0.70        238.00
           review.
07/25/17   Review trial worksheet in lender liability action.   MDV          0.10         49.50
07/25/17   Draft review protocol                                CN1          2.10        724.50
07/26/17   Draft and revise review protocol                     CN1          4.40      1,518.00
07/27/17   Review summary of case for discovery team            MJC          4.60      3,082.00
           (2.6); begin drafting response to removal (2.0)
07/27/17   Review document review protocol.                     MDV          0.20         99.00
07/27/17   Review memo to Review Team from C.                   AS10         0.30        105.00
           Norcross, Esq. re: doc review assignment
07/27/17   Meeting with C. Norcross, Esq. and E. Kuschel,       AS10         1.50        525.00
           Esq. re: doc review project
07/27/17   Review revised document review protocols.            MDV          0.20         99.00
07/27/17   Meeting with associates regarding document           CN1          1.90        655.50
           review
07/27/17   Meet with C.Norcross and A. Shapiro to discuss       EK2          1.40        462.00
           the strategy and protocol for review of
           documents for production.
07/28/17   Prepared electronic documents for attorney           EJM          3.30      1,122.00
           review per C. Norcross request.
07/31/17   Continue drafting statement in response to           MJC          3.90      2,613.00
           removal (1.4); telephone calls w/R. Gualtieri re
           same and potential remand (1.2); attention to
           discovery issues and strategy for former
           employees and county government (1.3)
07/31/17   Prepared electronic documents for attorney           EJM          4.20      1,428.00
           review per C. Norcross request.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32         Desc
Page 9             Exhibit A - Billing Summaries Page 10 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                      August 29, 2017
                                                                Invoice No. 17081961

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                                               Total Services   162.10    $75,642.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 10            Exhibit A - Billing Summaries Page 11 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                            Summary of Fee Services Rendered

Initials   Name                         Title                       Rate   Hours       Amount
L          Westlaw                      Westlaw                    80.00    1.00          80.00
MJD        Mark J. Dorval               Partner                   620.00    0.70         434.00
MJC        Michael J. Cordone           Partner                   670.00   51.70      34,639.00
JEH        Julia Hughes                 Librarian                 240.00    0.90         216.00
EJM        Edward McNellis              IT Lit Support            340.00   33.20      11,288.00
MDV        Mark Villanueva              Partner                   495.00   22.10      10,939.50
CN1        Corey Norcross               Associate                 345.00   32.80      11,316.00
ADB        Adam Brown                   Associate                 380.00   11.00       4,180.00
EK2        Elizabeth Kuschel            Associate                 330.00    1.40         462.00
AS10       Ashley Shapiro               Associate                 350.00    1.80         630.00
JB10       Joanna Brown                 Paralegal                 265.00    5.50       1,457.50

                                                          Total            162.10    $75,642.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 11            Exhibit A - Billing Summaries Page 12 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                  Amount
07/31/17   Duplicating                                                                   270.25
07/31/17   Postage                                                                        11.20
07/31/17   Scan                                                                            4.60
07/17/17   Filing - Citizens Bank - Montgomery County Prothonotary - pull                  1.80
           documents from a docket
07/17/17   Special Copy - Citizens Bank - City of Phila. - e-commerce document             5.30
           order
07/17/17   Special Copy - Citizens Bank - City of Phila. - e-commerce document             6.30
           order

                                                     Total Disbursements                $299.45
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 13 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 14 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




September 30, 2017                                                                         WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 17091937
Newtown, PA 18940


Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending August 31, 2017, as
per attached schedule and printout:


    Fees                                                             $           80,499.00

    Disbursements                                                    $               211.79


    Total Amount Due                                                 $           80,710.79




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 2             Exhibit A - Billing Summaries Page 15 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             September 30, 2017
                                                                           Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                               Detail for Fee Services Rendered

Date       Description                                          Initials   Hours       Amount
08/01/17   E-mail from/to M. Cordone regarding                KDG            0.70       203.00
           Jurisdictional Statement of Plaintiffs Pursuant to
           Federal Rule of Bankruptcy Procedure; E-filed
           the Statement with the Bankruptcy Court.
08/01/17   Telephone R. Gualtieri re lender liability           MJC          3.50      2,345.00
           damages and projections (1.5); draft application
           to employ Stradley as special counsel (2.0)
08/02/17   Telephone R. Gualtieri re experts for litigation     MJC          1.20       804.00
           and strategy (1.2)
08/02/17   Correspondence with client regarding password CN1                 1.70       586.50
           needed for missing emails (.2); perform quality-
           control review on outgoing document production
           (1.5)
08/03/17   Review discovery (1.0); review Bucks County          MJC          2.70      1,809.00
           Commissioner meeting minutes (1.7)
08/04/17   Review factual allegations of motion to              MJC          1.20       804.00
           convert/dismiss as they relate to lender liability
           case
08/04/17   QC review of documents for production.               MDV          0.40       198.00
08/04/17   Perform quality-control review on outgoing           CN1          3.10      1,069.50
           document production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 3             Exhibit A - Billing Summaries Page 16 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              September 30, 2017
                                                                            Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                           Initials   Hours       Amount
08/07/17   Review motion to convert/dismiss allegations as MJC                5.20      3,484.00
           they relate to lender liability (1.2); telephone R.
           Gualtieri re same and strategy (2.0); review and
           revise application to employ Stradley as special
           counsel (1.1); telephone from R. Gualtieri re
           discovery related to Prudential meetings with the
           RDA (.7); email from and to W. Scott re status
           of case (.2)
08/07/17   Confer with legal team re: production QC              BC1          0.70       248.50
08/07/17   Revise document review protocol (.9); perform         CN1          6.60      2,277.00
           quality-control review on outgoing document
           production (5.7)
08/08/17   Telephone R. Gualtieri re response to lender      MJC              2.90      1,943.00
           liability facts in motion to dismiss (.5); review
           flagged documents as part of doc production (.7);
           telephone R. Gualtieri re response to lender
           liability issues in motion to dismiss (1.7)
08/08/17   Review issues associated with documents to be         MDV          0.30       148.50
           produced.
08/08/17   Review and analyze documents for quality-      CN1                 4.30      1,483.50
           control review on outgoing document production
08/09/17   Conference regarding strategy for moving cases        MJC          2.90      1,943.00
           forward in light of lender liability allegations in
           motion to dismiss (1.4); review discovery (1.5).
08/09/17   Analyze documents as part of quality-control          CN1          3.70      1,276.50
           review on outgoing document production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 4             Exhibit A - Billing Summaries Page 17 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           September 30, 2017
                                                                         Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours       Amount
08/10/17   Review memo regarding status of lender liability MJC            2.80      1,876.00
           case (.9); e-mail Bohler & Premium Excavating
           regarding status of case (.2); telephone R.
           Gualtieri regarding same (.9); revise application
           to employ Stradley (.8).
08/10/17   Review documents as part of quality-control        CN1          1.50       517.50
           review on outgoing document production
08/11/17   Constructed and performed production QC            EJM          1.80       612.00
           privilege queries per C. Norcross request. (1.8)
08/11/17   Telephone from R. Gualtieri regarding lender       MJC          1.70      1,139.00
           liability issues affecting current proceedings
           (1.2); telephone R. Beck regarding status and
           merits of lender liability case (.5).
08/14/17   Review Bankr. Rule 7007.1 requirements (.2);       MJC          4.40      2,948.00
           review flagged discovery documents (2.5);
           telephone R. Gualtieri regarding effect of DIP
           motion on lender liability case (.8); telephone
           from R. Gualtieri regarding litigation strategy
           (.9).
08/14/17   Analysis and organization of documents for         EJM          1.60       544.00
           review by attorneys per C. Norcross request.
08/14/17   Confer with M. Cordone re: discovery issues.       MDV          0.10         49.50
08/14/17   Strategize regarding privileged communications     CN1          3.80      1,311.00
           and review production documents accordingly
08/15/17   Telephone from R. Gualtieri regarding motion       MJC          4.70      3,149.00
           for expedited discovery (1.2); review documents
           from client for potential production (2.6); review
           motion for expedited discovery and e-mail D.
           Smith regarding status of lender liability
           discovery (.9).
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 5             Exhibit A - Billing Summaries Page 18 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            September 30, 2017
                                                                          Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours       Amount
08/15/17   Performed production QC technical checks.           EJM          0.70       238.00
08/15/17   Confer with M. Cordone and C. Norcross re:          MDV          0.40       198.00
           discovery and Prudential's expected requests in
           bankruptcy proceedings.
08/15/17   Analyze Prudential's motion to convert or           MDV          0.80       396.00
           dismiss bankruptcy proceedings.
08/15/17   Review Prudential's motion for expedited            MDV          0.20         99.00
           discovery.
08/15/17   Review document production for privilege and        CN1          5.80      2,001.00
           quality control
08/15/17   Strategize regarding Prudential's motion for        CN1          0.40       138.00
           expedited discovery and response thereto
08/16/17   Telephone call from B. Gualtieri regarding          MJC          5.70      3,819.00
           discovery and strategy in lender liability (1.2);
           review discovery (1.5); review and revise
           financing motion (2.4); telephone R. Gualtieri
           regarding financing motion (.6).
08/16/17   Production technical QC procedures.                 EJM          2.70       918.00
08/16/17   Production of documents per C. Norcross             EJM          4.20      1,428.00
           request.
08/16/17   Review/revise document review protocol and          MDV          0.60       297.00
           summary of litigation for purposes of document
           review team prep.
08/16/17   Review and analyze Prudential's motion for          CN1          0.40       138.00
           expedited discovery and motion to convert or
           dismiss
08/16/17   Revise review protocol in light of recent           CN1          0.90       310.50
           production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 6             Exhibit A - Billing Summaries Page 19 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            September 30, 2017
                                                                          Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours       Amount
08/17/17   Further revise motion for DIP financing to          MJC          4.30      2,881.00
           conform to facts in lender liability case (.8);
           telephone R. Gualtieri re discovery issues (1.0);
           review discovery (2.5)
08/17/17   Review updated doc review memo and                  AS10         0.80       280.00
           attachments
08/18/17   Attend meeting with T.DeSteffano, C.Norcross,       EK2          1.00       330.00
           and A.Shapiro to discuss document review
           planning and strategy.
08/18/17   Relativity training for doc review; discussions     AS10         0.70       245.00
           with C. Norcoss, Esq.
08/21/17   Westlaw                                             L            1.50       120.00
08/21/17   Analyze Prudential document requests and            MDV          1.00       495.00
           responses to same.
08/21/17   Review and analyze Prudential's motion to           CN1          2.00       690.00
           convert and strategize regarding expedited
           discovery in Bankruptcy matter
08/22/17   Prepared Certificate of Service regarding           KDG          1.00       290.00
           Response in Opposition to Motions for an Order
           Converting/Dismissing The Debtors Cases; E-
           filed the Certificates of Service with the
           Bankruptcy Court.
08/22/17   Telephone R. Gualtieri re deposition (.8);          MJC          4.10      2,747.00
           analysis of discovery relevant to motion to
           dismiss and email D. Smith re same (3.3)
08/22/17   Prepared electronic documents for attorney          EJM          4.30      1,462.00
           review.
08/22/17   Confer with M. Cordone re: bankruptcy status        MDV          0.40       198.00
           and responses to document requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 7             Exhibit A - Billing Summaries Page 20 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          September 30, 2017
                                                                        Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours       Amount
08/22/17   Review hard copy files for documents responsive MDV            1.50       742.50
           to Prudential's document requests.
08/23/17   Telephone r. Gualtieri re discovery and          MJC           4.30      2,881.00
           amending complaint (1.1); review SEC filings by
           Prudential (2.7); email to and from W. Scott re
           Prudential efforts to turn subcontractor against
           Island View (.5)
08/23/17   Confer with legal team re: electronic document    BC1          1.30       461.50
           review.
08/23/17   Prepared electronic documents for attorney        EJM          0.90       306.00
           review per C. Norcross request.
08/23/17   Document review planning meeting with C.          EJM          1.50       510.00
           Norcross, P. Bogdasarian, B. Curran.
08/23/17   Prepared electronic documents for attorney        EJM          1.30       442.00
           review.
08/23/17   Review hard copy documents for material           MDV          1.80       891.00
           responsive to Prudential requests.
08/23/17   Review and analyze hard copy documents for        CN1          5.30      1,828.50
           those responsive to Prudential's documents
           requests
08/24/17   Telephone from W. Scott re Prudential pressure MJC             2.00      1,340.00
           on Premium Excavating (.2); telephone from R.
           Gualtieri re Prudential pressure on Premium (.8);
           attention to discovery (1.0)
08/24/17   Prepared electronic e-mail and edoc review sets   EJM          0.80       272.00
           for attorney review per C. Norcross request.
08/24/17   Review documents responsive to Prudential         MDV          1.00       495.00
           document requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 8             Exhibit A - Billing Summaries Page 21 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            September 30, 2017
                                                                          Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours       Amount
08/24/17   Review and analyze hard copy documents for          CN1          3.30      1,138.50
           responsiveness to requests in bankruptcy court
08/25/17   Strategy with C. Norcross regarding email           JL1          0.50       265.00
           threading, review, and production.
08/25/17   Performed e-mail threading analysis and          EJM             0.60       204.00
           sampling of review data per C. Norcross request.
08/25/17   Review hard copy client documents for           CN1              1.00       345.00
           responsiveness to opposing counsel's bankruptcy
           requests
08/28/17   Research re Prudential solicitation of creditors    MJC          2.50      1,675.00
           (1.3); telephone R. Gualtieri re discovery issues
           and strategy for amending complaint (1.0);
           attention to discovery issues (.2)
08/28/17   Prepared sample of documents for attorney           EJM          2.40       816.00
           review per C. Norcross request.
08/28/17   Prepared e-mails and e-mail threading groups for EJM             3.60      1,224.00
           attorney review per C. Norcross request.
08/28/17   Review and analyze documents for                    CN1          4.50      1,552.50
           responsiveness to Prudential's requests in
           bankruptcy action
08/29/17   Meeting with C. Norcross regarding document         EJM          1.50       510.00
           review and e-mail threading.
08/29/17   Review hard copy documents for responsiveness CN1                5.50      1,897.50
           to Prudential's requests in Bankruptcy action;
           strategize regarding de-duplication of electronic
           files
08/29/17   Analysis and organization of documents for          EJM          1.80       612.00
           review by attorneys per C. Norcross request.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 9             Exhibit A - Billing Summaries Page 22 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          September 30, 2017
                                                                        Invoice No. 17091937

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours       Amount
08/29/17   Prepared electronic documents for attorney        EJM          1.70       578.00
           review per C. Norcross request.
08/30/17   Attention to discovery for lender liability and   MJC          1.50      1,005.00
           motion to dismiss
08/30/17   Prepared electronic documents for attorney        EJM          2.40       816.00
           review per C. Norcross request.
08/30/17   Constructed and performed complex queries and EJM              1.60       544.00
           analysis of e-mails per C. Norcross request.
08/30/17   Review documents to be produced to bankruptcy MDV              0.20         99.00
           counsel.
08/30/17   Review responsive documents identified by         MDV          0.40       198.00
           C.Norcross.
08/30/17   Review responsive documents for quality control CN1            1.80       621.00
           and possible privilege; finalize production
08/31/17   Review discovery and produce same as relevant     MJC          4.40      2,948.00
           to both lender liability case and Prudential
           motion to dismiss (3.3); telephone R. Gualtieri
           re: same (1.1)
08/31/17   Review documents for responsiveness to            CN1          2.30       793.50
           Prudential's requests in bankruptcy action

                                                 Total Services         172.60   $80,499.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 10            Exhibit A - Billing Summaries Page 23 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            September 30, 2017
                                                                          Invoice No. 17091937

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                           Summary of Fee Services Rendered

Initials   Name                        Title                       Rate   Hours       Amount
L          Westlaw                     Westlaw                    80.00    1.50         120.00
KDG        Kyle D. Gibson              Paralegal                 290.00    1.70         493.00
JL1        Jana M. Landon              Counsel                   530.00    0.50         265.00
MJC        Michael J. Cordone          Partner                   670.00   62.00      41,540.00
BC1        James Brendan Curran        IT Lit Support            355.00    2.00         710.00
EJM        Edward McNellis             IT Lit Support            340.00   35.40      12,036.00
MDV        Mark Villanueva             Partner                   495.00    9.10       4,504.50
CN1        Corey Norcross              Associate                 345.00   57.90      19,975.50
EK2        Elizabeth Kuschel           Associate                 330.00    1.00         330.00
AS10       Ashley Shapiro              Associate                 350.00    1.50         525.00

                                                         Total            172.60   $80,499.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 11            Exhibit A - Billing Summaries Page 24 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             September 30, 2017
                                                                           Invoice No. 17091937

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                 Amount
08/31/17   Duplicating                                                                    28.98
08/31/17   Scan                                                                         177.56
07/11/17   Travel                             1 Corey Norcross - Taxi to Court for         5.25
           status conference - 07/11/2017

                                                     Total Disbursements               $211.79
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 25 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 26 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




October 31, 2017                                                                           WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 17102279
Newtown, PA 18940


Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending September 30, 2017, as
per attached schedule and printout:


    Fees                                                             $           32,211.50

    Disbursements                                                    $                55.66


    Total Amount Due                                                 $           32,267.16




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 2             Exhibit A - Billing Summaries Page 27 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               October 31, 2017
                                                                          Invoice No. 17102279

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                         Initials   Hours        Amount
09/01/17   Telephone R. Gualtieri re discovery issues          MJC          1.90      1,273.00
09/01/17   Review and revise confidentiality stipulation       CN1          0.50        172.50
09/05/17   Attention to discovery and analysis of same prior MJD            0.30        186.00
           to hearing
09/05/17   Review confidentiality agreement (3); telephone     MJC          1.40        938.00
           from R. Gualtieri re contact from D. Chowder
           (.9); telephone D. Smith re discovery issues (.2)
09/06/17   Review and revise application to employ             MJC          2.10      1,407.00
           Stradley as special counsel (.9); telephone R.
           Gualtieri re discovery (1.2)
09/06/17   Prepared electronic documents for attorney          EJM          3.40      1,156.00
           review per C. Norcross request.
09/06/17   Revise confidentiality stipulation.                 MDV          0.10         49.50
09/06/17   Review and analyze potentially duplicate emails     CN1          4.60      1,587.00
           for responsiveness
09/07/17   Review Prudential discovery responses (6.7);        MJC          7.80      5,226.00
           telephone D. Smith re discovery (.2); telephone
           R. Gualtieri re same (.9)
09/07/17   Prepared electronic documents for attorney          EJM          1.80        612.00
           review per C. Norcross request.
09/07/17   Confer M. Cordone re: status of discovery,      MDV              0.20         99.00
           strategy, and documents produced by Prudential.
09/07/17   Review documents produced by Prudential.            MDV          0.20         99.00
09/07/17   Review and analyze potentially duplicate emails     CN1          3.70      1,276.50
           for responsiveness
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 3             Exhibit A - Billing Summaries Page 28 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            October 31, 2017
                                                                       Invoice No. 17102279

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours        Amount
09/08/17   Review discovery produced by Prudential (2.5);   MJC          4.30      2,881.00
           telephone from R. Gualtieri re same (1.8)
09/08/17   Prepared electronic documents for attorney       EJM          1.40        476.00
           review.
09/08/17   Attention to issues regarding electronic         MDV          0.60        297.00
           discovery and document production.
09/12/17   Telephone R. Gualtieri re discovery and          MJC          2.90      1,943.00
           reconciliation (.5)review document re Prudential
           delays in funding draws (2.4)
09/13/17   Prepared electronic documents for attorney       EJM          1.30        442.00
           review per C. Norcross request.
09/14/17   Constructed and performed complex queries per    EJM          1.60        544.00
           C. Norcross request.
09/18/17   Review and analyze documents in response to      CN1          2.10        724.50
           outstanding document requests
09/19/17   Prepared electronic documents for attorney       EJM          1.20        408.00
           review per C. Norcross request.
09/19/17   Review and analyze documents in preparation      CN1          1.20        414.00
           for production
09/20/17   Telephone R. Gualtieri re discovery issues and   MJC          1.10        737.00
           litigation strategy (1.1)
09/20/17   Prepared electronic documents for attorney       EJM          0.60        204.00
           review per C. Norcross request.
09/20/17   Review and analyze documents in preparation      CN1          2.60        897.00
           for production
09/21/17   Telephone from R. Gualtieri re additional        MJC          0.50        335.00
           discovery from Prudential (.5)
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 4             Exhibit A - Billing Summaries Page 29 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               October 31, 2017
                                                                          Invoice No. 17102279

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours        Amount
09/25/17   Telephone from R. Gualtieri re employment of        MJC          2.30      1,541.00
           Stradley as special counsel (1.0); telephone D.
           Adams re special counsel issues raised by UST
           (.2); email D. Adams re delays in filing
           application (.2); telephone R. Gualtieri re same
           (.9)
09/26/17   Telephone from R. Gualtieri re budget and cash MJC               4.60      3,082.00
           flow effect on lender liability (1.0); review
           Prudential documents and collect key evidence
           (1.8); prepare for hearing in objections to special
           counsel application (1.3)
09/26/17   Attention to information re litigation and          MJD          0.20        124.00
           discovery
09/26/17   Attention to discovery issues and document          MDV          0.40        198.00
           review procedures.
09/27/17   Attention to issues relating to lender liability    MJD          0.20        124.00
           litigation
09/27/17   Prepare for hearing on special counsel (.5);       MJC           1.80      1,206.00
           participate in hearing on same (.5); email R.
           Gualtieri re cash flow and loan history issues and
           questions (.8)
09/27/17   Review and analyze documents for upcoming           CN1          1.80        621.00
           production
09/27/17   Strategize regarding document review database       CN1          1.30        448.50
09/28/17   Review and analyze documents for eventual           CN1          1.40        483.00
           production

                                                   Total Services          63.40    $32,211.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 5             Exhibit A - Billing Summaries Page 30 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                October 31, 2017
                                                                           Invoice No. 17102279

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                            Summary of Fee Services Rendered

Initials   Name                         Title                       Rate   Hours       Amount
MJD        Mark J. Dorval               Partner                   620.00    0.70         434.00
MJC        Michael J. Cordone           Partner                   670.00   30.70      20,569.00
EJM        Edward McNellis              IT Lit Support            340.00   11.30       3,842.00
MDV        Mark Villanueva              Partner                   495.00    1.50         742.50
CN1        Corey Norcross               Associate                 345.00   19.20       6,624.00

                                                          Total             63.40    $32,211.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 6             Exhibit A - Billing Summaries Page 31 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                October 31, 2017
                                                                           Invoice No. 17102279

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                  Amount
09/30/17   Duplicating                                                                    40.25
09/30/17   Scan                                                                           15.41

                                                     Total Disbursements                 $55.66
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 32 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 33 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




November 30, 2017                                                                          WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 17112313
Newtown, PA 18940




Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending October 31, 2017, as
per attached schedule and printout:


    Fees                                                             $           78,994.50

    Disbursements                                                    $               110.66


    Total Amount Due                                                 $           79,105.16




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 2             Exhibit A - Billing Summaries Page 34 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           November 30, 2017
                                                                         Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                        Initials   Hours       Amount
10/02/17   Review matters relating to lender liability        MJD          0.20       124.00
           litigation
10/02/17   Analyze status of discovery, potential          MDV             0.80       396.00
           amendment to complaint, and strategy for lender
           liability case pending in bankruptcy court.
10/02/17   Review documents in anticipation of production     CN1          1.20       414.00
10/03/17   Telephone R. Gualtieri re documents produced       MJC          0.50       335.00
           by Prudential and missing documents
10/03/17   Analysis of e-mail threading analytics review per EJM           0.50       170.00
           C. Norcross request.
10/03/17   Review and analyzed documents for production       CN1          1.00       345.00
10/04/17   Telephone R. Gualtieri re testimony, Prudential    MJC          1.90      1,273.00
           documents and next steps for discovery (1.1);
           review additional claims (.8)
10/05/17   Miscellaneous follow up with Mike Cordone and WRS               0.60       765.00
           follow up with Mark Schweiker
10/05/17   Review discovery produced by Prudential (1.5);     MJC          2.80      1,876.00
           telephone R. Gualtieri re testimony (1.0); email
           D. Smith re same (.3)
10/05/17   Prepared electronic documents for attorney         EJM          0.70       238.00
           review per C. Norcross request.
10/05/17   Constructed and performed complex queries for      EJM          1.10       374.00
           document review per C. Norcross request.
10/05/17   Attend meeting regarding discovery and             MDV          1.70       841.50
           litigation strategy.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 3             Exhibit A - Billing Summaries Page 35 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            November 30, 2017
                                                                          Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours       Amount
10/05/17   Review open discovery issues and status of          MDV          1.00       495.00
           Prudential's responses to discovery.
10/05/17   Begin draft of motion to compel discovery.          MDV          0.30       148.50
10/05/17   Strategize regarding document review and            CN1          0.60       207.00
           discovery dispute
10/05/17   Strategize regarding upcoming bankruptcy            CN1          2.00       690.00
           hearings and possibility of amending complaint
10/06/17   Analysis of lender liability documents              MJC          2.30      1,541.00
           supporting opposition to dismissal and email
           same to D. Smith (1.0); telephone D. Smith re
           same (.5); telephone R. Gualtieri re testimony of
           key witnesses (.8)
10/06/17   Research and obtain the Bucks County           JO1               0.30         84.00
           Redevelopment Authority meeting minutes from
           November of 2015 – present for Corey Norcross.
10/06/17   Research/Review publicly available records of       MDV          0.30       148.50
           RDA meetings, communications, etc.
10/06/17   Review correspondence related to discovery and      MDV          2.00       990.00
           draft motion to compel discovery.
10/09/17   Telephone from R. Gualtieri re budgets and     MJC               4.80      3,216.00
           testimony (1.1); review documents for document
           production (2.2)
10/09/17   Prepared electronic documents for attorney          EJM          0.80       272.00
           review per C. Norcross request.
10/09/17   Correspondence with C. Norcross regarding           LAZ          0.10         30.00
           availability for document review in preparation
           for production.
10/09/17   Draft motion to compel discovery.                   MDV          2.30      1,138.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 4             Exhibit A - Billing Summaries Page 36 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           November 30, 2017
                                                                         Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours       Amount
10/09/17   Review documents for anticipated production        CN1          0.60       207.00
10/10/17   Meeting with Mark Schweiker to discuss status      WRS          0.60       765.00
           of matters in Bucks County
10/10/17   Attention to key documents from lender liability   MJC          4.50      3,015.00
           case and identify same for D. Smith on overlap
           issues (4.5)
10/10/17   Meeting with C. Norcross regarding remaining       EJM          0.30       102.00
           discovery issues.
10/10/17   Prepared electronic documents for attorney         EJM          3.20      1,088.00
           review.
10/10/17   Continue drafting motion to compel discovery       MDV          2.50      1,237.50
           and history of litigation.
10/10/17   Conducted research regarding Pennsylvania          CN1          1.10       379.50
           Right to Know law
10/10/17   Strategize regarding next stage document review CN1             1.00       345.00
10/11/17   Reviewed protocol for document review in           LAZ          1.60       480.00
           preparation for production.
10/12/17   Prepared electronic documents for attorney         EJM          1.40       476.00
           review.
10/12/17   Reviewed Complaint and Answer in preparation       LAZ          2.20       660.00
           for document review.
10/12/17   Review/revise right to know request to RDA.        MDV          0.20         99.00
10/12/17   Draft right to know request directed to Bucks      CN1          0.60       207.00
           County Redevelopment Authority
10/12/17   Review and revise Right to Know request            CN1          0.80       276.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 5             Exhibit A - Billing Summaries Page 37 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
10/12/17   Reviewed the Complaint, Prudential's Answer,     KMF          0.60       198.00
           New Matter, and Second Amended
           Counterclaim, and Internal Review Protocol in
           preparation for Document Review Meeting. The
           Internal Review Protocol included Prudential's
           Request for Production of Documents attached
           as an exhibit.
10/13/17   Research and obtain information on obtaining     JO1          0.40       112.00
           minutes from the Redevelopment Authority of
           Bucks County for Corey Norcross.
10/13/17   Document review team meeting with C.             EJM          2.60       884.00
           Norcross.
10/13/17   Creation of database coding layout per C.        EJM          0.40       136.00
           Norcross request.
10/13/17   Reviewed documents to determine                  JWC          0.80       252.00
           responsiveness to discovery requests and entered
           privilege redactions as necessary
10/13/17   Reviewed Complaint, discovery requests and       JWC          1.70       535.50
           document protocol.
10/13/17   Reviewed/analyzed documents in preparation for LAZ            2.30       690.00
           production.
10/13/17   Relativity system training in preparation for    LAZ          1.50       450.00
           document review.
10/13/17   Review and finalize Right to Know Request        CN1          0.60       207.00
10/13/17   Prepare for and participate in Relativity and case CN1        3.00      1,035.00
           training with reviewers
10/13/17   Attend meeting with review team to discuss the   EK2          1.50       495.00
           review and the strategy for selection of
           documents.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 6             Exhibit A - Billing Summaries Page 38 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           November 30, 2017
                                                                         Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours       Amount
10/13/17   Document review prep session                       AS10         1.50       525.00
10/13/17   Participated in Island View specific Relativity    KAJ          1.50       472.50
           Training in anticipation of large-scale document
           review.
10/13/17   Consulted with Corey Norcross and other legal      KMF          1.50       495.00
           staff, including Attorneys: Lauren Zychowicz,
           Elizabeth Kuschel, Ashley Shapiro, Kyle
           Jacobsen, and Joseph Catuzzi; and Litigation
           Support Staff, Edward McNellis to discuss the
           review of over 60,000 e-mails, documents, and
           other data supplied that need to be sorted and
           analyzed to determine relevant, non-privileged
           documents for production.
10/14/17   Reviewed documents to determine                  JWC            1.90       598.50
           responsiveness to discovery requests and entered
           privilege redactions as necessary.
10/15/17   Review Prudential's motion for adverse inference MDV            0.60       297.00
           and draft points in response to allegations related
           to status of discovery.
10/15/17   Review and analyze Prudential's motion for an      CN1          0.30       103.50
           adverse inference
10/15/17   Prepare responses to Prudential's motion for an    CN1          0.80       276.00
           adverse inference
10/15/17   Reviewed internal memorandum prepared by           KAJ          0.40       126.00
           Corey Norcross in anticipation of large-scale
           document review initiative.
10/16/17   Research and obtain information on obtaining       JO1          0.20         56.00
           minutes from the Redevelopment Authority of
           Bucks County for Corey Norcross.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32              Desc
Page 7             Exhibit A - Billing Summaries Page 39 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                        November 30, 2017
                                                                      Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours       Amount
10/16/17   Reviewed documents to determine                  JWC         3.90      1,228.50
           responsiveness to discovery requests and entered
           privilege redactions as necessary.
10/16/17   Reviewed/analyzed documents in preparation for LAZ           4.30      1,290.00
           production.
10/16/17   Review right to know request (.1); confer C.    MDV          0.20         99.00
           Norcross re: revisions to same (.1).
10/16/17   Review revisions to motion to compel (.2);      MDV          0.40       198.00
           further revisions to same (.2).
10/16/17   Review bankruptcy rules and local rules re:      MDV         0.30       148.50
           motion practice and meet and confer obligations.
10/16/17   Revise and finalize Right to Know Request       CN1          0.80       276.00
10/16/17   Review and analyze documents for production.    EK2          0.20         66.00
10/16/17   Began assessment of client-produced documents KAJ            1.40       441.00
           to determine responsiveness to opposing
           counsel's document requests.
10/16/17   Continued assessment of client-produced        KAJ           0.60       189.00
           documents to review responsiveness to opposing
           counsel's document requests.
10/16/17   Analyzed e-mails with attached documents to     KMF          0.40       132.00
           determine relevancy and legal sensitivity for
           production.
10/17/17   Reviewed/analyzed documents in preparation for LAZ           5.00      1,500.00
           production of documents.
10/17/17   Review document review protocol.                WHE          0.40       144.00
10/17/17   Review documents.                               EK2          0.30         99.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 8             Exhibit A - Billing Summaries Page 40 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
10/17/17   Analyzed e-mails with attached documents to      KMF          3.10      1,023.00
           determine relevancy and legal sensitivity for
           production.
10/18/17   Prepared electronic documents for attorney       EJM          0.80       272.00
           review per C. Norcross request.
10/18/17   Reviewed/analyzed documents in preparation for LAZ            3.10       930.00
           production.
10/18/17   Review and revise Motion to Compel               CN1          4.10      1,414.50
10/18/17   Review and analyze Bucks County RDA              CN1          0.80       276.00
           meeting minutes
10/18/17   Review documents to determine responsive/non- AS10            0.80       280.00
           responsive and redact as necessary
10/18/17   Analyzed e-mails with attached documents to      KMF          1.40       462.00
           determine relevancy and legal sensitivity for
           production.
10/19/17   Meeting w/ C. Norcross to discuss review         LAZ          1.30       390.00
           protocol and progress of document review.
10/19/17   Review and analyze documents in preparation      LAZ          1.00       300.00
           for production.
10/19/17   Review documents received from                   MDV          0.50       247.50
           Redevelopment Authority.
10/19/17   Background research on individuals referenced    MDV          0.60       297.00
           in RDA documents.
10/19/17   Meeting with C. Norcross to discuss review       WHE          1.40       504.00
           protocol.
10/19/17   Prepare for and participate in document review   CN1          2.00       690.00
           training session
10/19/17   Revise and finalize motion to compel             CN1          1.40       483.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32             Desc
Page 9             Exhibit A - Billing Summaries Page 41 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                       November 30, 2017
                                                                     Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                    Initials   Hours       Amount
10/19/17   Attend meeting with document review team to    EK2          1.20       396.00
           discuss issues with document review.
10/19/17   Meeting on updated information/clarification   AS10         1.20       420.00
           related to document review
10/19/17   Performed document review of client's          KAJ          1.30       409.50
           production to determine which documents were
           privileged, responsive to opposing counsel's
           document requests, etc.
10/19/17   Consulted with Corey Norcross and other legal     KMF       1.20       396.00
           staff, including Attorneys: Lauren Zychowicz,
           Elizabeth Kuschel, Ashley Shapiro, Kyle
           Jacobsen, and Will Ellerbe; regarding the review
           of over 60,000 e-mails, documents, and other
           data supplied that need to be sorted and analyzed
           to assess relevant, non-privileged documents for
           production.
10/20/17   Review and revise motion to compel discovery   MJC          1.00       670.00
           (1.0)
10/20/17   Reviewed documents to determine                  JWC        2.70       850.50
           responsiveness to discovery requests and entered
           privilege redactions as
10/20/17   Review and analyze documents in preparation    LAZ          4.00      1,200.00
           for production.
10/20/17   Review motion to compel and exhibits.          MDV          0.50       247.50
10/23/17   Review and analyze documents in preparation    LAZ          5.30      1,590.00
           for production.
10/23/17   Review and analyze documents in anticipation of CN1         0.50       172.50
           production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 10            Exhibit A - Billing Summaries Page 42 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
10/23/17   Review documents to determine responsive/non- AS10            1.00       350.00
           responsive and redact as necessary
10/23/17   Analyzed client-produced documents for           KAJ          0.40       126.00
           privilege and responsiveness to opposing
           counsel's document production requests.
10/24/17   Prepare evidence files for draw issues (6.5)     MJC          6.50      4,355.00
10/24/17   Review and analyze documents in preparation      LAZ          6.00      1,800.00
           for production.
10/25/17   Reviewed and analyzed documents in               LAZ          2.80       840.00
           preparation for production.
10/25/17   Strategize regarding additional right to know    CN1          0.30       103.50
           requests
10/25/17   Review documents to determine responsive/non- AS10            1.60       560.00
           responsive and redact as necessary
10/26/17   Research and obtain the names of who the Right JO1            0.20         56.00
           to Know officers for Bucks County and the
           Bucks County Industrial Development Authority
           for Corey Norcross.
10/26/17   Review and analyze documents in preparation      LAZ          1.80       540.00
           for production.
10/26/17   Review/comment on additional right to know       MDV          0.20         99.00
           requests.
10/26/17   Draft Right to Know requests to Bucks County     CN1          0.80       276.00
           and Bucks County Industrial Development
           Authority
10/26/17   Review documents in anticipation of production   CN1          0.80       276.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 11            Exhibit A - Billing Summaries Page 43 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
10/26/17   Review questionable documents with C.            AS10         0.70       245.00
           Norcross as to produce responsive/non-
           responsive
10/26/17   Review documents to determine responsive/non- AS10            0.40       140.00
           responsive and redact as necessary
10/27/17   Prepared electronic documents for attorney       EJM          0.20         68.00
           review per C. Norcross request.
10/27/17   Finalize and serve Right to Know Requests on     CN1          0.60       207.00
           Bucks County and the Bucks County Industrial
           Development Authority
10/27/17   Review documents in anticipation of production   CN1          0.40       138.00
10/27/17   Review documents to determine responsive/non- AS10            1.40       490.00
           responsive and redact as necessary
10/27/17   Continued assessment of client-produced          KAJ          5.10      1,606.50
           documents to determine which are responsive to
           opposing counsel's document requests, and
           which must be withheld as privileged.
10/27/17   Analyzed e-mails with attached documents to    KMF            3.70      1,221.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
10/28/17   Review documents to determine responsive/non- AS10            2.00       700.00
           responsive and redact as necessary
10/29/17   Review documents to determine responsive/non- AS10            2.40       840.00
           responsive and redact as necessary
10/29/17   Conducted review of client-produced documents KAJ             3.30      1,039.50
           to assess which ones were privileged, and which
           were responsive to opposing counsel's document
           requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 12            Exhibit A - Billing Summaries Page 44 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           November 30, 2017
                                                                         Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours       Amount
10/30/17   Prepared potentially privileged documents for      EJM          0.40       136.00
           attorney review per C. Norcross request.
10/30/17   Review and analyze documents in preparation        LAZ          7.20      2,160.00
           for production.
10/30/17   Review documents in anticipation of production     CN1          7.90      2,725.50
10/30/17   Review documents for production.                   EK2          2.00       660.00
10/30/17   Review questionable documents with C.              AS10         0.70       245.00
           Norcross, to determine if responsive/non-
           responsive
10/30/17   Review documents to determine responsive/non- AS10              1.00       350.00
           responsive and redact as necessary
10/30/17   Analyzed e-mails with attached documents to    KMF              2.60       858.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
10/31/17   Reviewed updated protocol for document review LAZ               0.60       180.00
           in preparation for production.
10/31/17   Review and analyze documents in preparation        LAZ          5.90      1,770.00
           for production.
10/31/17   Review issues associated with costs of OPRA        MDV          0.20         99.00
           requests.
10/31/17   Strategize regarding costs associated with Right   CN1          0.50       172.50
           to Know Requests and agencies' possible areas
           of free recovery
10/31/17   Review updated document review memorandum AS10                  0.40       140.00
           focusing on the details of issue tags and updated
           players, lawsuits, etc.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 13            Exhibit A - Billing Summaries Page 45 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
10/31/17   Analyzed e-mails with attached documents to    KMF            0.90       297.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.

                                                Total Services         206.80   $78,994.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 14            Exhibit A - Billing Summaries Page 46 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         November 30, 2017
                                                                       Invoice No. 17112313

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                           Summary of Fee Services Rendered

Initials   Name                        Title                    Rate   Hours       Amount
WRS        William R. Sasso            Partner              1,275.00    1.20       1,530.00
MJD        Mark J. Dorval              Partner                620.00    0.20         124.00
MJC        Michael J. Cordone          Partner                670.00   24.30      16,281.00
JO1        Jennifer O'Donnell          Librarian              280.00    1.10         308.00
EJM        Edward McNellis             IT Lit Support         340.00   12.40       4,216.00
JWC        Joseph Catuzzi              Associate              315.00   11.00       3,465.00
LAZ        Lauren Zychowicz            Associate              300.00   56.00      16,800.00
MDV        Mark Villanueva             Partner                495.00   14.60       7,227.00
WHE        William Ellerbe             Associate              360.00    1.80         648.00
CN1        Corey Norcross              Associate              345.00   34.50      11,902.50
EK2        Elizabeth Kuschel           Associate              330.00    5.20       1,716.00
AS10       Ashley Shapiro              Associate              350.00   15.10       5,285.00
KAJ        Kyle Jacobsen               Associate              315.00   14.00       4,410.00
KMF        Kristen Gibbons Feden       Associate              330.00   15.40       5,082.00

                                                         Total         206.80   $78,994.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 15            Exhibit A - Billing Summaries Page 47 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             November 30, 2017
                                                                           Invoice No. 17112313

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                 Amount
10/31/17   Duplicating                                                                     9.66
10/31/17   Scan                                                                           37.03
10/17/17   Federal Express From: Jeff Darewal Bucks Co Redev Auth To:                     26.47
           Jennifer Odonnel Stradley Ronon Stevens && 2005 Market St Ste
           2600 Philadelphia PA 19103 Weight [lbs]:   2.0 Fedex Invoice#
           596764086
10/24/17   Special Copy - Redevelopment Authority of the County of Buck-copy              37.50
           fees for discovery documents

                                                     Total Disbursements               $110.66
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 48 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 49 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




December 31, 2017                                                                          WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 17122154
Newtown, PA 18940




Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending November 30, 2017, as
per attached schedule and printout:


    Total Amount Due                                                 $           68,249.00




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 2             Exhibit A - Billing Summaries Page 50 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           December 31, 2017
                                                                        Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                       Initials   Hours       Amount
11/01/17   Reviewed and analyzed documents in                LAZ          3.90      1,170.00
           preparation for production.
11/01/17   Review potential defamation issues associated     MDV          0.80       396.00
           with lender liability case.
11/01/17   Conducted legal research regarding defamation     CN1          3.30      1,138.50
           and defamation per se
11/01/17   Evaluated client-produced documents to assess     KAJ          1.20       378.00
           responsiveness to opposing counsel's document
           requests, and to identify privileged documents.
11/01/17   Analyzed e-mails with attached documents to    KMF             0.70       231.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/02/17   Reviewed and analyzed documents in                LAZ          3.90      1,170.00
           preparation for production.
11/02/17   Review documents related to communications        MDV          0.40       198.00
           with Bucks County officials re: project.
11/02/17   Analyze Buck County's response to right to        CN1          0.50       172.50
           know request and call and correspondence with
           RTK officer regarding same
11/02/17   Examined client-produced documents to             KAJ          4.30      1,354.50
           determine their responsiveness, and to identify
           any privileged materials.
11/02/17   Analyzed e-mails with attached documents to    KMF             1.00       330.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 3             Exhibit A - Billing Summaries Page 51 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          December 31, 2017
                                                                       Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
11/03/17   Reviewed and analyzed documents in               LAZ          2.70       810.00
           preparation for production.
11/03/17   Review pleadings/filings in bankruptcy           MDV          1.50       742.50
           proceeding and consider impact/admissions for
           lender liability case.
11/03/17   Review documents.                                EK2          0.70       231.00
11/06/17   Reviewed and analyzed documents in               LAZ          5.50      1,650.00
           preparation for production.
11/06/17   Review documents for production.                 EK2          3.00       990.00
11/06/17   Review documents to determine responsive/non- AS10            0.50       175.00
           responsive and redact as necessary
11/07/17   Constructed and performed complex queries        EJM          0.70       238.00
           against e-mails per C. Norcross request.
11/07/17   Reviewed and analyzed documents in               LAZ          3.00       900.00
           preparation for production.
11/07/17   Review documents in anticipation of production   CN1          1.50       517.50
11/07/17   Review documents to determine responsive/non- AS10            2.60       910.00
           responsive and redact as necessary
11/08/17   Constructed and performed complex queries        EJM          1.10       374.00
           against electronic emails per C. Norcross
           request.
11/08/17   Prepared privilege log items per C. Norcross     EJM          0.30       102.00
           request.
11/08/17   Reviewed and analyzed documents in               LAZ          4.60      1,380.00
           preparation for production.
11/08/17   Review documents identified by review team for MDV            0.20         99.00
           production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 4             Exhibit A - Billing Summaries Page 52 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          December 31, 2017
                                                                       Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
11/08/17   Review documents in anticipation of production   CN1          2.10       724.50
11/08/17   Review documents to determine responsive/non- AS10            1.90       665.00
           responsive and redact as necessary
11/08/17   Reviewed client-produced documents for           KAJ          0.40       126.00
           privilege and responsiveness to opposing
           counsel's document requests.
11/08/17   Review of E-mail from Corey Norcross re          KMF          0.10         33.00
           Document Review.
11/09/17   Prepared production of documents per C.          EJM          0.40       136.00
           Norcross request.
11/09/17   Reviewed and analyzed documents in               LAZ          5.00      1,500.00
           preparation for production.
11/09/17   Review and analyze documents in anticipation of CN1           2.00       690.00
           production
11/09/17   Review documents to determine responsive/non- AS10            2.00       700.00
           responsive and redact as necessary
11/09/17   Evaluated client-produced documents to assess    KAJ          3.20      1,008.00
           privilege and responsiveness to opposing
           counsel's document requests.
11/10/17   Reviewed and analyzed documents in               LAZ          3.80      1,140.00
           preparation for production.
11/10/17   Review documents.                                EK2          2.00       660.00
11/10/17   Review documents to determine responsive/non- AS10            2.30       805.00
           responsive and redact as necessary
11/12/17   Review documents to determine responsive/non- AS10            1.20       420.00
           responsive and redact as necessary
11/13/17   Reviewed and analyzed documents in               LAZ          3.70      1,110.00
           preparation for production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32              Desc
Page 5             Exhibit A - Billing Summaries Page 53 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         December 31, 2017
                                                                      Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours       Amount
11/13/17   Analyze confidentiality agreement and           MDV          0.20         99.00
           application to federal proceedings.
11/13/17   Search for/Review agreed upon search terms.     MDV          0.20         99.00
11/13/17   Review and analyze documentation in             CN1          1.10       379.50
           preparation for production
11/13/17   Search and analyze agreed-to search terms in     CN1         1.00       345.00
           preparation for discussion with opposing counsel
           regarding revisions thereto
11/13/17   Review documents to determine responsive/non- AS10           1.50       525.00
           responsive and redact as necessary
11/13/17   Evaluated client-produced documents to assess   KAJ          2.00       630.00
           privilege and responsiveness to opposing
           counsel's document requests.
11/13/17   Analyzed e-mails with attached documents to    KMF           0.50       165.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/14/17   Review of emails and conversations with Mike    WRS          1.10      1,402.50
           Cordone and testimony during the hearing and
           misc. discovery issues
11/14/17   Reviewed and analyzed documents in              LAZ          5.80      1,740.00
           preparation for production.
11/14/17   Review documents to determine responsive/non- AS10           1.00       350.00
           responsive and redact as necessary
11/15/17   Updated privilege document hits per C. Norcross EJM          0.10         34.00
           request.
11/15/17   Reviewed and analyzed documents in              LAZ          6.50      1,950.00
           preparation for production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32              Desc
Page 6             Exhibit A - Billing Summaries Page 54 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         December 31, 2017
                                                                      Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours       Amount
11/15/17   Analyze documents in anticipation of production CN1          1.60       552.00
11/15/17   Review documents.                               EK2          3.60      1,188.00
11/15/17   Analyzed e-mails with attached documents to    KMF           1.00       330.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/16/17   Analyzed e-mails with attached documents to    KMF           1.40       462.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/16/17   Reviewed and analyzed documents in              LAZ          6.30      1,890.00
           preparation for production.
11/16/17   Analyze documentation in anticipation of        CN1          0.70       241.50
           production
11/16/17   Review documents to determine responsive/non- AS10           1.90       665.00
           responsive and redact as necessary
11/17/17   Update to privilege documents per C. Norcross   EJM          0.10         34.00
           request.
11/17/17   Reviewed and analyzed documents in              LAZ          4.00      1,200.00
           preparation for production.
11/17/17   Review documents to determine responsive/non- AS10           0.80       280.00
           responsive and redact as necessary
11/17/17   Analyzed e-mails with attached documents to    KMF           1.80       594.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/18/17   Review documents to determine responsive/non- AS10           0.60       210.00
           responsive and redact as necessary
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32              Desc
Page 7             Exhibit A - Billing Summaries Page 55 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         December 31, 2017
                                                                      Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours       Amount
11/19/17   Strategize regarding Bucks County               CN1          0.70       241.50
           Redevelopment Authority's pending response to
           outstanding Right to Know Request
11/20/17   Reviewed and analyzed documents in              LAZ          5.20      1,560.00
           preparation for production.
11/20/17   Review documents to determine responsive/non- AS10           1.00       350.00
           responsive and redact as necessary
11/20/17   Reviewed client-produced documents for          KAJ          5.10      1,606.50
           privilege and responsiveness to opposing
           counsel's document requests.
11/20/17   Analyzed e-mails with attached documents to    KMF           1.20       396.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/21/17   Reviewed and analyzed documents in              LAZ          6.20      1,860.00
           preparation for production.
11/21/17   Reviewed client-produced documents to assess    KAJ          0.20         63.00
           privilege and responsiveness to opposing
           counsel's document requests.
11/21/17   Analyzed e-mails with attached documents to    KMF           3.20      1,056.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/22/17   Review documents.                               EK2          2.10       693.00
11/22/17   Evaluated client-produced documents to assess   KAJ          2.00       630.00
           privilege and responsiveness to opposing
           counsel's document requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32             Desc
Page 8             Exhibit A - Billing Summaries Page 56 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                        December 31, 2017
                                                                     Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                    Initials   Hours       Amount
11/22/17   Analyzed e-mails with attached documents to    KMF          2.20       726.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/24/17   Review documents to determine responsive/non- AS10          0.40       140.00
           responsive and redact as necessary
11/24/17   Analyzed e-mails with attached documents to    KMF          4.80      1,584.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/25/17   Review documents to determine responsive/non- AS10          2.10       735.00
           responsive and redact as necessary
11/25/17   Analyzed e-mails with attached documents to    KMF          3.40      1,122.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/26/17   Review documents to determine responsive/non- AS10          2.00       700.00
           responsive and redact as necessary
11/26/17   Analyzed client-produced documents for         KAJ          2.10       661.50
           privilege and responsiveness to opposing
           counsel's document requests.
11/27/17   Reviewed and analyzed documents in             LAZ          0.90       270.00
           preparation for production.
11/27/17   Review documents provided by RDA in            MDV          0.50       247.50
           response to OPRA request.
11/27/17   Review documents.                              EK2          5.00      1,650.00
11/27/17   Review documents to determine responsive/non- AS10          0.40       140.00
           responsive and redact as necessary
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 9             Exhibit A - Billing Summaries Page 57 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              December 31, 2017
                                                                           Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                          Initials   Hours       Amount
11/27/17   Evaluated client-produced documents to protect       KAJ          2.20       693.00
           privilege, and to identify their responsiveness to
           opposing counsel's document requests.
11/27/17   Analyzed e-mails with attached documents to    KMF                1.80       594.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/28/17   Reviewed and analyzed documents in                   LAZ          1.80       540.00
           preparation for production.
11/28/17   Review documents for production in Lender            MDV          1.20       594.00
           Liability case.
11/28/17   Review documents in anticipation of production       CN1          0.30       103.50
11/28/17   Review documents.                                    EK2          2.10       693.00
11/28/17   Examined client-produced documents to protect        KAJ          2.60       819.00
           privilege, and to identify their responsiveness to
           opposing counsel's document requests.
11/28/17   Analyzed e-mails with attached documents to    KMF                2.10       693.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
11/29/17   Reviewed and analyzed documents in                   LAZ          0.40       120.00
           preparation for production.
11/29/17   Strategize regarding content of documents            CN1          0.50       172.50
           received from Bucks County Redevelopment
           Authority in response to Right to Know request
11/29/17   Review and analyze documents responsive to           CN1          5.30      1,828.50
           Bucks County RDA Right to Know requests
11/29/17   Review and redact documents.                         EK2          2.70       891.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 10            Exhibit A - Billing Summaries Page 58 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          December 31, 2017
                                                                       Invoice No. 17122154

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours       Amount
11/29/17   Review documents to determine responsive/non- AS10            0.90       315.00
           responsive and redact as necessary
11/30/17   Reviewed and analyzed documents in               LAZ          2.60       780.00
           preparation for production.
11/30/17   Review documents obtained from Bucks County; MDV              1.80       891.00
           analyze Prudential document production to date.
11/30/17   Analyze documents in anticipation of production CN1           0.70       241.50
11/30/17   Calls with Bucks County solicitor regarding      CN1          0.40       138.00
           contents of response to Right to Know request
           and extension to respond
11/30/17   Review documents to determine responsive/non- AS10            2.50       875.00
           responsive and redact as necessary
11/30/17   Examined client-produced documents to protect    KAJ          0.30         94.50
           privilege and responsiveness to opposing
           counsel's document requests. Tagged key
           documents.

                                                Total Services         205.70   $68,249.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 11            Exhibit A - Billing Summaries Page 59 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          December 31, 2017
                                                                       Invoice No. 17122154

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                           Summary of Fee Services Rendered

Initials   Name                        Title                    Rate   Hours       Amount
WRS        William R. Sasso            Partner              1,275.00    1.10       1,402.50
EJM        Edward McNellis             IT Lit Support         340.00    2.70         918.00
LAZ        Lauren Zychowicz            Associate              300.00   75.80      22,740.00
MDV        Mark Villanueva             Partner                495.00    6.80       3,366.00
CN1        Corey Norcross              Associate              345.00   21.70       7,486.50
EK2        Elizabeth Kuschel           Associate              330.00   21.20       6,996.00
AS10       Ashley Shapiro              Associate              350.00   25.60       8,960.00
KAJ        Kyle Jacobsen               Associate              315.00   25.60       8,064.00
KMF        Kristen Gibbons Feden       Associate              330.00   25.20       8,316.00

                                                         Total         205.70   $68,249.00
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 60 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 61 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




February 28, 2018                                                                          WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18022047
Newtown, PA 18940




Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending January 31, 2018, as
per attached schedule and printout:




    Fees                                                             $           81,965.50

    Disbursements                                                    $               206.45


    Total Amount Due                                                 $           82,171.95




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 2             Exhibit A - Billing Summaries Page 62 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                             Detail for Fee Services Rendered

Date       Description                                       Initials   Hours        Amount
12/01/17   Research and obtain information on the possible   JO1          0.30         84.00
           relationship between
                      for Corey Norcross.
12/01/17   Review documents to determine responsive/non- AS10             1.80        630.00
           responsive and redact as necessary
12/01/17   Analyzed e-mails with attached documents to    KMF             0.80        264.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/03/17   Review documents to determine responsive/non- AS10             1.50        525.00
           responsive and redact as necessary
12/04/17   Strategize regarding Redevelopment Authority's    CN1          0.30        103.50
           response to Right to Know request
12/04/17   Review documents to determine responsive/non- AS10             0.50        175.00
           responsive and redact as necessary
12/04/17   Evaluated client-produced documents to protect    KAJ          2.10        661.50
           privilege and to assess responsiveness to
           opposing counsel's document requests.
12/04/17   Analyzed e-mails with attached documents to    KMF             0.80        264.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/05/17   Review documents to determine responsive/non- AS10             1.50        525.00
           responsive and redact as necessary
12/05/17   Examined client-produced documents to protect     KAJ          0.20         63.00
           privilege and to assess responsiveness to
           opposing counsel's document requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 3             Exhibit A - Billing Summaries Page 63 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          February 28, 2018
                                                                      Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours        Amount
12/05/17   Analyzed e-mails with attached documents to    KMF           0.70        231.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/06/17   Westlaw                                         L            1.60        128.00
12/06/17   Strategy for Right to Know appeal or litigation in KSM       0.20         96.00
           light of incomplete disclosure/withheld materials
12/06/17   Confer with team re: strategy and status; assess MDV         1.00        495.00
           adequacy of Bucks document production; review
           appeal process.
12/06/17   Analyze documents responsive to Right to Know CN1            0.40        138.00
           Request to Bucks County Industrial
           Development Authority
12/06/17   Conducted legal research regarding Right to     CN1          2.10        724.50
           Know law and appeals and strategize regarding
           same
12/06/17   Review documents to determine responsive/non- AS10           1.60        560.00
           responsive and redact as necessary
12/07/17   Review and revisions to draft follow-up         KSM          0.20         96.00
           correspondence on Right to Know Law request
12/07/17   Revise follow up correspondence to RDA re:      MDV          0.30        148.50
           right to know request.
12/07/17   Analyze documents responsive to Right to Know CN1            1.70        586.50
           Request to Bucks County Industrial
           Development Authority
12/07/17   Draft, finalize, and send letter to Bucks County CN1         1.00        345.00
           RDA regarding questions of response to Right to
           Know request
12/07/17   Review documents.                               EK2          0.10         33.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 4             Exhibit A - Billing Summaries Page 64 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          February 28, 2018
                                                                      Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours        Amount
12/08/17   Review documents to determine responsive/non- AS10           1.50        525.00
           responsive and redact as necessary
12/08/17   Examined client-produced documents to protect   KAJ          1.70        535.50
           privilege and to assess responsiveness to
           opposing counsel's document requests.
12/08/17   Analyzed e-mails with attached documents to    KMF           1.10        363.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/11/17   Analyze documents received thus far in response CN1          2.50        862.50
           to Right to Know requests in preparation for
           follow up with Bucks County RDA regarding
           missing documents
12/11/17   Strategize regarding request for additional     CN1          0.20         69.00
           information and documentation in response to
           Right to Know Request to Redevelopment
           Authority
12/11/17   Call with counsel for Redevelopment Authority CN1            0.30        103.50
           regarding requests for additional information and
           documentation in response to Right to Know
           Request
12/11/17   Review documents to determine responsive/non- AS10           0.90        315.00
           responsive and redact as necessary
12/11/17   Analyzed e-mails with attached documents to    KMF           1.90        627.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/11/17   Follow up regarding Bucks County RTK request. MDV            0.20         99.00
12/12/17   Analyze Bucks County documents and follow up MDV             1.00        495.00
           requests.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 5             Exhibit A - Billing Summaries Page 65 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             February 28, 2018
                                                                         Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
12/12/17   Review documents to determine responsive/non- AS10              0.50        175.00
           responsive and redact as necessary
12/12/17   Analyzed e-mails with attached documents to    KMF              0.70        231.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/13/17   Review and analysis of files with technical        EJM          0.40        136.00
           issues per A. Shapiro request.
12/13/17   Strategize regarding documents potentially         CN1          0.30        103.50
           missing from RDA's response to Right to Know
           Request
12/13/17   Discuss with litigation support certain          AS10           0.20         70.00
           documents that were having technical issues (zip
           files)
12/13/17   Review documents to determine responsive/non- AS10              1.20        420.00
           responsive and redact as necessary
12/13/17   Analyzed e-mails with attached documents to    KMF              0.20         66.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/14/17   Westlaw                                            L            1.60        128.00
12/14/17   Review and analysis of technical issue files per   EJM          0.70        238.00
           A. Shapiro request.
12/14/17   Reviewed and analyzed documents in                 LAZ          4.20      1,260.00
           preparation for production.
12/14/17   Review/revise supplemental requests to RDA.        MDV          0.30        148.50
12/14/17   Analyze documents to be referenced in              MDV          0.40        198.00
           correspondence with RDA.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 6             Exhibit A - Billing Summaries Page 66 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           February 28, 2018
                                                                       Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours        Amount
12/14/17   Draft correspondence to counsel for RDA          CN1          3.80      1,311.00
           following up on call and missing documentation
           from RTK response
12/14/17   Draft and file appeal from Bucks County          CN1          3.00      1,035.00
           Redevelopment Authority's response to our
           Right to Know request
12/14/17   Review documents to determine responsive/non- AS10            1.00        350.00
           responsive and redact as necessary
12/14/17   Analyzed e-mails with attached documents to    KMF            0.10         33.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/15/17   Reviewed and analyzed documents in               LAZ          3.80      1,140.00
           preparation for production.
12/15/17   Strategize regarding document review and         CN1          0.40        138.00
           production
12/15/17   Review documents to determine responsive/non- AS10            2.20        770.00
           responsive and redact as necessary
12/16/17   Review documents to determine responsive/non- AS10            2.00        700.00
           responsive and redact as necessary
12/18/17   Strategize regarding extension request for       CN1          0.50        172.50
           pending matter before OOR and possible
           resolution thereof
12/18/17   Call with RDA counsel regarding deadlines for    CN1          0.50        172.50
           appeal to OOR and correspondence with
12/18/17   Review documents to determine responsive/non- AS10            2.30        805.00
           responsive and redact as necessary
12/19/17   Reviewed and analyzed documents in               LAZ          4.30      1,290.00
           preparation for production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 7             Exhibit A - Billing Summaries Page 67 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           February 28, 2018
                                                                       Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours        Amount
12/20/17   Review documents to determine responsive/non- AS10            1.00        350.00
           responsive and redact as necessary
12/21/17   Reviewed and analyzed documents in               LAZ          0.40        120.00
           preparation for production.
12/21/17   Review documents to determine responsive/non- AS10            1.00        350.00
           responsive and redact as necessary
12/26/17   Review status of discovery, document review,     MDV          0.70        346.50
           and open issues to address in lender liability
           litigation.
12/26/17   Review documents to determine responsive/non- AS10            0.40        140.00
           responsive and redact as necessary
12/26/17   Analyzed e-mails with attached documents to    KMF            0.60        198.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
12/28/17   Review documents to determine responsive/non- AS10            0.30        105.00
           responsive and redact as necessary
12/28/17   Examined client-produced documents to protect    KAJ          3.40      1,071.00
           privilege and to assess responsiveness to
           opposing counsel's document requests.
12/29/17   Review documents to determine responsive/non- AS10            0.60        210.00
           responsive and redact as necessary
12/29/17   Analyzed e-mails with attached documents to    KMF            1.70        561.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
01/02/18   Review and analyze supplemental documents        CN1          0.60        219.00
           from Bucks County Industrial Development
           Authority and strategize regarding same
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 8             Exhibit A - Billing Summaries Page 68 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          February 28, 2018
                                                                      Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                     Initials   Hours        Amount
01/02/18   Correspondence with Bucks County Industrial     CN1          0.20         73.00
           Development Authority regarding additional
           documents
01/02/18   Review and analyze documents from Bucks         CN1          1.70        620.50
           County in response to Right to Know Request
01/02/18   Review documents to determine responsive/non- AS10           1.60        592.00
           responsive and redact as necessary
01/02/18   Examined client-produced documents for          KAJ          2.60        871.00
           privilege, and to assess responsiveness to
           opposing counsel's document requests.
01/02/18   Analyzed e-mails with attached documents to    KMF           0.60        210.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
01/03/18   Review and analyze documents for eventual       CN1          0.90        328.50
           production
01/03/18   Call with opposing counsel regarding potentially CN1         0.50        182.50
           missing attachments to Industrial Development
           Authority email
01/03/18   Strategize regarding documents produced by      CN1          3.50      1,277.50
           Bucks County and possible need for follow-up
01/03/18   Analyze documents for production.               EK2          0.50        175.00
01/03/18   Analyzed e-mails with attached documents to    KMF           0.80        280.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
01/03/18   E-mail correspondence with Corey Norcross re:   KMF          0.30        105.00
           e-mail analysis.
01/03/18   Westlaw                                         L            0.80         68.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 9             Exhibit A - Billing Summaries Page 69 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             February 28, 2018
                                                                         Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
01/03/18   Prepared electronic file for attorney review per   EJM          0.10         36.00
           C. Norcross request.
01/03/18   Confer C. Norcross re: documents obtained from MDV              1.50        780.00
           Bucks County (.3); analyze documents provided
           by Bucks County (1.2)
01/04/18   Review issues w/County document production         MJC          0.50        335.00
           (.5)
01/04/18   Reviewed and analyzed documents in                 LAZ          1.00        320.00
           preparation for production.
01/04/18   Strategize regarding possible defamation claim     CN1          0.40        146.00
01/04/18   Analyze all documents received in response to      CN1          3.50      1,277.50
           Right to Know Requests
01/04/18   Strategize regarding attachments to email          CN1          0.20         73.00
           recently produced by Bucks County Industrial
           Development Authority in response to Right to
           Know Request
01/04/18   Review documents to determine responsive/non- AS10              1.50        555.00
           responsive and redact as necessary
01/04/18   Examined client-produced documents to assess       KAJ          1.20        402.00
           privilege and responsiveness to opposing
           counsel's document requests.
01/05/18   Reviewed and analyzed documents in                 LAZ          4.40      1,408.00
           preparation for production.
01/05/18   Analyze all documents received in response to      CN1          4.90      1,788.50
           Right to Know Requests
01/05/18   Review documents to determine responsive/non- AS10              1.80        666.00
           responsive and redact as necessary
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 10            Exhibit A - Billing Summaries Page 70 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           February 28, 2018
                                                                       Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours        Amount
01/06/18   Review documents to determine responsive/non- AS10            3.20      1,184.00
           responsive and redact as necessary
01/06/18   Examined client-produced documents to assess     KAJ          3.60      1,206.00
           privilege and responsiveness to opposing
           counsel's document requests.
01/07/18   Examined client-produced documents to assess     KAJ          1.50        502.50
           privilege and responsiveness to opposing
           counsel's document requests.
01/08/18   Reviewed and analyzed documents in               LAZ          6.00      1,920.00
           preparation for production.
01/08/18   Strategize regarding upcoming trustee election   CN1          0.40        146.00
01/08/18   Analyze documents received in response to        CN1          2.20        803.00
           Right to Know Requests
01/08/18   Review documents to determine responsive/non- AS10            2.50        925.00
           responsive and redact as necessary
01/08/18   Examined client-produced documents to assess     KAJ          2.30        770.50
           privilege and responsiveness to opposing
           counsel's document requests.
01/09/18   Reviewed and analyzed documents in               LAZ          6.70      2,144.00
           preparation for production.
01/09/18   Evaluated client-produced documents to assess    KAJ          1.00        335.00
           privilege and responsiveness to opposing
           counsel's document requests. Tagged key
           documents accordingly.
01/10/18   Analysis of .spd construction files per C.       EJM          1.40        504.00
           Norcross request.
01/10/18   Reviewed and analyzed documents in               LAZ          6.80      2,176.00
           preparation for production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                  Desc
Page 11            Exhibit A - Billing Summaries Page 71 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             February 28, 2018
                                                                         Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
01/10/18   Review documents produced by Bucks County          MDV          1.30        676.00
           and identify areas for follow up requests (1.0);
           confer C. Norcross re: same (.3).
01/10/18   Analyze documents responsive to Right to Know CN1               5.30      1,934.50
           requests and prepare timeline of litigation and
           County, RDA, and IDA actions
01/10/18   Draft email to counsel for County, RDA, and        CN1          2.70        985.50
           IDA regarding missing documentation and need
           for clarification
01/10/18   Review documents to determine responsive/non- AS10              1.50        555.00
           responsive and redact as necessary
01/10/18   Examined client-produced documents to assess       KAJ          1.40        469.00
           privilege and responsiveness to opposing
           counsel's document requests. Tagged important
           documents accordingly.
01/10/18   Analyzed e-mails with attached documents to    KMF              0.50        175.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
01/11/18   Reviewed and analyzed documents in                 LAZ          7.10      2,272.00
           preparation for production.
01/11/18   Analyze county documents and revise                MDV          0.90        468.00
           supplemental requests to counsel re: same.
01/11/18   Revise letter to opposing counsel regarding        CN1          1.00        365.00
           missing documents from Right to Know
           productions
01/11/18   Analyze documentation in anticipation of           CN1          1.60        584.00
           production
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 12            Exhibit A - Billing Summaries Page 72 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
01/11/18   Review documents to determine responsive/non- AS10             0.10         37.00
           responsive and redact as necessary
01/11/18   Examined client-produced documents to assess      KAJ          1.80        603.00
           privilege and responsiveness to opposing
           counsel's document requests. Tagged key
           documents accordingly.
01/12/18   Attention to potential claim re damages from      JAL          0.50        415.00
           false information
01/12/18   Westlaw                                           L            4.70        399.50
01/12/18   Reviewed and analyzed documents in                LAZ          5.70      1,824.00
           preparation for production.
01/12/18   Review timeline of RDA communications and         MDV          1.00        520.00
           source documents re: same.
01/12/18   Analyze potential defamation/libel claims.        MDV          0.40        208.00
01/12/18   Conducted legal research regarding discovery        CN1        2.80      1,022.00
           and statute of limitations and strategize regarding
           same
01/12/18   Review documents to determine responsive/non- AS10             1.00        370.00
           responsive and redact as necessary
01/12/18   Examined client-produced documents to assess      KAJ          0.10         33.50
           privilege and responsiveness to opposing
           counsel's document requests.
01/12/18   Analyzed e-mails with attached documents to    KMF             3.20      1,120.00
           determine relevancy and legal sensitivity for
           production. Redacted personal information when
           necessary.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 13            Exhibit A - Billing Summaries Page 73 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
01/14/18   Examined client-produced documents to assess      KAJ          2.20        737.00
           privilege and responsiveness to opposing
           counsel's document requests. Tagged key
           documents accordingly.
01/14/18   Westlaw                                           L            2.90        246.50
01/14/18   Conducted legal research regarding the discovery CN1           2.60        949.00
           rule's application to a defamation claim
01/15/18   Review of memo and discussions relating to        WRS          0.80      1,080.00
           defamation claim.
01/15/18   Analyze potential defamation and tortious         MDV          0.50        260.00
           interference claims.
01/15/18   Review documents from Bucks County (.4);          MDV          0.70        364.00
           review status of various entities' responses to
           right to know requests (.3).
01/15/18   Call with counsel for County and RDA regarding CN1             1.00        365.00
           Right to Know appeals and next steps and
           strategize regarding same
01/15/18   Review documents to determine responsive/non- AS10             1.30        481.00
           responsive and redact as necessary
01/15/18   Examined client-produced documents to assess      KAJ          1.20        402.00
           privilege and to evaluate responsiveness to
           opposing counsel's document requests.
01/16/18   Reviewed and analyzed documents in                LAZ          0.80        256.00
           preparation for production.
01/16/18   Review subpoena and background research on        MDV          0.50        260.00
           items included in subpoena.
01/16/18   Confer M. Cordone re: FDIC subpoena.              MDV          0.30        156.00
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 14            Exhibit A - Billing Summaries Page 74 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
01/16/18   Review/revise appeal of Bucks County right to     MDV          0.40        208.00
           know responses.
01/16/18   Research re: rights and obligations in connection MDV          1.10        572.00
           with FDIC subpoena/investigation.
01/16/18   Strategize regarding response to subpoena         CN1          0.60        219.00
01/16/18   Draft and file appeal to Office of Open Records   CN1          1.90        693.50
01/17/18   Reviewed and analyzed documents in                LAZ          3.00        960.00
           preparation for production.
01/18/18   Email N. Poduslenko re discovery issues (.2)      MJC          0.20        134.00
01/18/18   Reviewed and analyzed documents in                LAZ          2.40        768.00
           preparation for production.
01/18/18   Correspondence with FDIC re: subpoena.            MDV          0.10         52.00
01/18/18   Analyze Office of Open Records' response to the CN1            0.20         73.00
           appeal of Bucks County's response
01/18/18   Analyze RDA subsequent document production        CN1          1.50        547.50
           and strategize regarding same
01/18/18   Draft response letter to RDA regarding recently   CN1          0.90        328.50
           produced documents
01/18/18   Review documents to determine responsive/non- AS10             1.00        370.00
           responsive and redact as necessary
01/18/18   Examined client-produced documents to assess      KAJ          1.50        502.50
           privilege and responsiveness to opposing
           counsel's document requests.
01/19/18   Review RDA documents and revise response to       MDV          0.80        416.00
           counsel for RDA regarding production.
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 15            Exhibit A - Billing Summaries Page 75 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
01/19/18   Correspondence with Office of Open Records        CN1          0.20         73.00
           appeal's officer regarding request for an
           extension
01/19/18   Finalize letter to RDA counsel regarding          CN1          0.30        109.50
           additional documents produced
01/19/18   Examined client-produced documents to assess      KAJ          1.30        435.50
           privilege, and to evaluate responsiveness to
           opposing counsel's document requests.
01/22/18   Examined client-produced documents to assess      KAJ          2.30        770.50
           privilege, and to determine responsiveness to
           opposing counsel's document requests.
01/24/18   Telephone N. Poduslenko re confidentiality, fdic MJC           0.10         67.00
           and electronic search terms
01/25/18   Reviewed and redacted documents in response to JWC             1.50        525.00
           requests for production.
01/29/18   Telephone R. Greenbaum re cash collateral draft MJC            0.20        134.00
           impact on litigation (.2)
01/29/18   Confer C. Norcross re: subpoenas.                 MDV          0.10         52.00
01/29/18   Analyze Court ruling on motion to estimate        MDV          0.40        208.00
           claim.
01/29/18   Strategize regarding document requests related to CN1          0.90        328.50
           trustee election and prepare same
01/29/18   Draft correspondence to opposing counsel          CN1          0.30        109.50
           regarding need for additional documents
           responsive to Right to Know Request
01/30/18   Review State Street cash collateral stipulation for MJC        2.30      1,541.00
           issues w/lender liability case (2.3)
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 16            Exhibit A - Billing Summaries Page 76 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           February 28, 2018
                                                                       Invoice No. 18022047

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                      Initials   Hours        Amount
01/31/18   Telephone and email N. Poduslenko re electronic MJC           0.30        201.00
           search terms, FDIC, and confidentiality (.3)
01/31/18   Attention to document production issues in       MDV          0.30        156.00
           lender liability case and confer with M. Cordone
           re: same.

                                                Total Services         235.40    $81,965.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 17            Exhibit A - Billing Summaries Page 77 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           February 28, 2018
                                                                       Invoice No. 18022047

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                           Summary of Fee Services Rendered

Initials   Name                        Title                    Rate   Hours       Amount
WRS        William R. Sasso            Partner              1,350.00    0.80       1,080.00
JAL        Jeffrey A. Lutsky           Partner                830.00    0.50         415.00
L          Westlaw                     Westlaw                 80.00    3.20         256.00
L          Westlaw                     Westlaw                 85.00    8.40         714.00
MJC        Michael J. Cordone          Partner                670.00    3.60       2,412.00
KSM        Karl S. Myers               Counsel                480.00    0.40         192.00
JO1        Jennifer O'Donnell          Librarian              280.00    0.30          84.00
EJM        Edward McNellis             IT Lit Support         340.00    1.10         374.00
EJM        Edward McNellis             IT Lit Support         360.00    1.50         540.00
JWC        Joseph Catuzzi              Associate              350.00    1.50         525.00
LAZ        Lauren Zychowicz            Associate              300.00   12.70       3,810.00
LAZ        Lauren Zychowicz            Associate              320.00   43.90      14,048.00
MDV        Mark Villanueva             Partner                495.00    3.90       1,930.50
MDV        Mark Villanueva             Partner                520.00   10.30       5,356.00
CN1        Corey Norcross              Associate              345.00   17.00       5,865.00
CN1        Corey Norcross              Associate              365.00   42.80      15,622.00
EK2        Elizabeth Kuschel           Associate              330.00    0.10          33.00
EK2        Elizabeth Kuschel           Associate              350.00    0.50         175.00
AS10       Ashley Shapiro              Associate              350.00   22.00       7,700.00
AS10       Ashley Shapiro              Associate              370.00   15.50       5,735.00
KAJ        Kyle Jacobsen               Associate              315.00    7.40       2,331.00
KAJ        Kyle Jacobsen               Associate              335.00   24.00       8,040.00
KMF        Kristen Gibbons Feden       Associate              330.00    8.60       2,838.00
KMF        Kristen Gibbons Feden       Associate              350.00    5.40       1,890.00

                                                         Total         235.40    $81,965.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                    Desc
Page 18            Exhibit A - Billing Summaries Page 78 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               February 28, 2018
                                                                           Invoice No. 18022047

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                  Amount
01/31/18   Duplicating                                                                    26.45
01/31/18   Postage                                                                         0.98
01/31/18   Scan                                                                            5.52
12/08/17   Special Copy - Bucks County Industrial Development Authority-                  28.50
           Copy fees for discovery documents
12/27/17   Special Copy - County of Bucks-copy fees for Discovery documents              145.00
           requested on 10/27/17

                                                     Total Disbursements                $206.45
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 79 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 755-1 Filed 07/12/21 EnteredStradley
                                                            07/12/21
                                                                  Ronon10:42:32     Desc
                                                                        Stevens & Young, LLP
                       Exhibit A - Billing Summaries Page 80 of 85
                                                                      2005 Market Street, Suite 2600
                                                                         Philadelphia, PA 19103-7018
                                                                                     p: 215.564.8000
                                                                                     f: 215.564.8120
                                                                         Federal Tax ID XX-XXXXXXX




March 31, 2018                                                                             WRS

Americorp Homes, Inc.                                           Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18032119
Newtown, PA 18940




Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending February 28, 2018, as
per attached schedule and printout:




    Fees                                                             $             3,140.50

    Disbursements                                                    $               275.77


    Total Amount Due                                                 $             3,416.27




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
Page 2             Exhibit A - Billing Summaries Page 81 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             March 31, 2018
                                                                       Invoice No. 18032119

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                      Initials   Hours       Amount
02/01/18   Telephone from N. Poduslenko re FDIC             MJC          0.20       134.00
           subpoena and discovery issues (.1); email team
           re potential stoppage (.1)
02/02/18   Call with opposing counsel regarding production CN1           0.20         73.00
           of additional documents
02/02/18   Strategize regarding client's electronic         CN1          1.40       511.00
           documents and trustee's requests and analyze
           document extensions
02/06/18   Review supplemental production of RDA.           MDV          0.50       260.00
02/06/18   Review and analyze supplemental document         CN1          1.50       547.50
           production from Bucks County Redevelopment
           Authority
02/07/18   Create privilege log and finalize production     CN1          2.10       766.50
02/07/18   Strategize regarding supplemental production of CN1           0.20         73.00
           documents from the Bucks County
           Redevelopment Authority and possible withdraw
           of appeal to Office of Open Records
02/09/18   Correspondence with office of open records to    CN1          0.10         36.50
           withdraw appeal of RDA's response to Right to
           Know Request
02/12/18   Correspondence with Office of Open Records       CN1          0.10         36.50
           regarding withdraw of appeal
02/12/18   Correspondence with opposing counsel           CN1            0.10         36.50
           regarding status of production of supplemental
           documents responsive to Right to Know Request
           to Bucks County
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                Desc
Page 3             Exhibit A - Billing Summaries Page 82 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              March 31, 2018
                                                                        Invoice No. 18032119

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours       Amount
02/22/18   Call with counsel for the County regarding        CN1          0.20         73.00
           supplemental document production and
           extension request to the Office of Open Records
02/22/18   Strategize regarding impending supplementing      CN1          0.20         73.00
           document production from Bucks County in
           response to Right to Know Request
02/28/18   Analyze documents regarding LAVA extension        MDV          1.00       520.00
           and related material.

                                                Total Services            7.80     $3,140.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                   Desc
Page 4             Exhibit A - Billing Summaries Page 83 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 March 31, 2018
                                                                           Invoice No. 18032119

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                            Summary of Fee Services Rendered

Initials   Name                         Title                       Rate   Hours       Amount
MJC        Michael J. Cordone           Partner                   670.00    0.20         134.00
MDV        Mark Villanueva              Partner                   520.00    1.50         780.00
CN1        Corey Norcross               Associate                 365.00    6.10       2,226.50

                                                          Total              7.80     $3,140.50
 Case 17-14454-elf Doc 755-1 Filed 07/12/21 Entered 07/12/21 10:42:32                 Desc
Page 5             Exhibit A - Billing Summaries Page 84 of 85
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               March 31, 2018
                                                                         Invoice No. 18032119

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                               Amount
02/28/18   Duplicating                                                                275.77

                                                   Total Disbursements               $275.77
 Case 17-14454-elf       Doc 755-1 Filed 07/12/21 EnteredStradley
                                                             07/12/21
                                                                   Ronon10:42:32     Desc
                                                                         Stevens & Young, LLP
                        Exhibit A - Billing Summaries Page 85 of 85
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
